KLEIN, J.
The day before the final hearing in her dissolution case, appellant’s counsel notified the court that he had just been informed that a criminal case in which he was counsel was going to trial at the same time. Notwithstanding that Florida Rule of Judicial Administration 2.052 provides that where there are calendar conflicts, criminal cases prevail over civil cases, the court tried the case without the presence of appellant or her counsel. We reverse for a new trial.
STONE, J. and REYES, ISRAEL U., Associate Judge, concur.